DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on March 5, 2019.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 recites “de-liquefied LNG” in lines 5 & 7. If this refers to the LNG from the storing and de-liquefying step of Claim 1, language such as –the de-liquefied LNG- is suggested to improve clarity of the claim. Appropriate correction is required (also see related 35 USC 112 rejections below). Claims 2-12 are also objected to for being dependent on Claim 1.
Claim 4 recites “further comprising drilling a child well after pressurizing the reservoir volume through the parent well”. In light of features related to pressurizing the reservoir volume, it appears that Claim 4 further limits Claim 3, and not Claim 1 as recited. As such, for purposes of examination, the Office considers Claim 4 as dependent on Claim 3. Appropriate correction is required. 
Claim 5 appears to recite “the second stream of de-liquefied LNG….at a fracturing pressure” and “the pressurized second stream of de-liquefied LNG” interchangeably. Consistency in terminology is required to improve clarity of the claim. Appropriate correction is required. 
Claims 7 & 18 each appear to have a typographical/grammatical error in line 1 “wherein the fracturing fluid further comprising
Claim 9 recites “at a fracturing pressure” on line 2. To improve clarity of the claim, replacement of this limitation with language such as –at the fracturing pressure- is suggested. Appropriate correction is required.
Claims 10 & 16 each recite temperature in units of Fahrenheit and Celsius. Deletion of one is required. Appropriate correction is required. 
Claim 13 recites “stream of natural gas” in lines 8 & 10. To improve clarity of the claim, replacement of this limitation with language such as –stream of the natural gas- is suggested. Appropriate correction is required. Claims 14-20 are also objected to for being dependent on Claim 13.
Claim 14 appears to have a typographical/grammatical error in lines 4-5 “and and”. Appropriate correction is required. Claim 18 is also objected to for being dependent on Claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12 & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising one or more tracer material (such as in [0035] of the instant specification), does not reasonably provide enablement for “LNG as a tracer material” and “LNG is injectable as a tracer material”, as respectively claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates a method of stimulating a formation with LNG.
(C) The state of the prior art – methods of stimulating a formation with LNG appears to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of selecting a suitable stimulating fluid, such as LNG, for stimulating a formation.
However, the following undue experimentation factors do not support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(A) The breadth of the claim – the current claims present injecting LNG as a tracer material, but it is not clear how LNG is a tracer material.
(E) The level of predictability in the art - the current claims present injecting LNG as a tracer material, but it is not clear how LNG is a tracer material.
(F) The amount of direction provided by the inventor – the current claims present injecting LNG as a tracer material, but it is not clear how LNG is a tracer material.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present injecting LNG as a tracer material, but it is not clear how LNG is a tracer material. As such, the quantity of experimentation is infinite. 
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. The claims have been examined as best understood.
Claims 1-12, 16, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “near the parent well”. The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “near” renders the scope of the claim indefinite as it is unclear as to the distance required to be considered “near”. 
Claim 1 recites the limitation “de-liquefied LNG”, which in expanded form recites “de-liquefied liquefied natural gas”. It is unclear whether this stream is in liquid or gas form? Is this natural gas?
Appropriate correction and/or clarification is required. Claims 2-12 are also rejected for being dependent on Claim 1. The claims have been examined as best understood.
Claim 2 recites “further comprising pressurizing and vaporizing the first stream of de-liquefied LNG to form natural gas”. As set forth above with respect to Claim 1, it is unclear whether the de-liquefied LNG stream is in liquid or gas form. If in gas form, is the stream natural gas? If so, the additional features of Claim 2 of pressurizing and vaporizing to form natural gas are further unclear. Appropriate correction and/or clarification is required. The claim has been examined as best understood.  
Claims 7 & 18 each recite “a base fluid selected from the group consisting of…” (emphasis added). However, not all the members of the group are considered a fluid; which is unclear. As a non-limiting example, how are proppants a fluid? Further, the broad classes of materials claimed are not limited to fluid form, which is also unclear. Appropriate correction and/or clarification is required. The claims have been examined as best understood.
Claim 8 recites the limitation “sufficiently to decrease asymmetric fracturing”. The term “sufficiently” is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “sufficiently” renders the scope of the claim indefinite as it is unclear as to the degree of decrease in asymmetric fracturing required to be considered “sufficiently”. 
Further, Claim 8 recites the step of pressurizing “to decrease asymmetric fracturing of the formation towards the parent well during fracturing of a child well”. As recited, the limitation appears to be an intended outcome and, as such, it is unclear whether or not the decrease in asymmetric fracturing and the fracturing of a child well are necessarily required features in the method as instantly claimed.  
Appropriate correction and/or clarification is required. Claim 9 is also rejected for being dependent on Claim 8. The claims have been examined as best understood. 
Claim 9 recites the limitation “after stimulating the child well”. It is unclear whether or not this refers to the “fracturing of a child well” as recited in parent Claim 9. This limitation is also unclear for reasons as set forth above with respect to Claim 8. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claims 10 & 16 each recite “at or below a temperature of….”, where the recited temperature range lacks a lower limit, which is unclear. As recited, the limitation encompasses storing at endlessly low temperatures. Further, the recitation “about” is unclear. Appropriate correction and/or clarification is required. The claims have been examined as best understood.
Claim 11 recites “recovering a portion of the de-liquefied LNG after pressurizing the formation”, which is unclear. Does this limitation refer to the pressurizing of the formation via injection of the first stream? Or some other means of pressurizing? Where is the portion being recovered from? As recited, it is unclear whether the recovery is from the parent well, wellbore, or other? Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 20 is unclear in its entirety. Claim 20 recites the limitation “the reservoir fluids” on the last line, which lacks sufficient antecedent basis. 
Further, Claim 20 recites “near, at, or below a bubble point of the reservoir fluids”, which is unclear. A reservoir is considered to contain a multitude of fluids. As such, it is unclear how all the fluids have a single, fixed value, bubble point.
Also, Claim 20 recites “wherein fluids in a reservoir volume of the formation are near, at, or below a bubble point of the reservoir fluids” (emphasis added). It is unclear how “fluids in a reservoir volume” are distinct from “reservoir fluids” as instantly claimed.
Further, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining 
Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10, 11, 13, 15-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nevison (US 2014/0008074).
With respect to Claim 1, Nevison discloses a method for pressurizing and stimulating a formation with a parent well therethrough (Nevison: Sections [0003], [0008]-[0016]), the method comprising: storing and de-liquefying liquefied natural gas (LNG) at an on-site location near the parent well (Nevison: Sections [0034], [0036], [0042], [0051]-[0062], [0064], [0066], [0067]; Figures 3 & 4). 

As such, although the reference fails to explicitly disclose the steps of injecting a first stream of de-liquefied LNG to pressurize and injecting a second stream of de-liquefied LNG to fracture in combination, in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor the injection of the streams in gaseous form in both treatment stages as instantly claimed in order to yield predictable results in the staged well treatment/fracturing and/or in order to improve oil and gas production.
With respect to Claim 2, Nevison teaches the method as provided above with respect to Claim 1, and further discloses “…pressurizing and vaporizing the first stream of de-liquefied LNG to form natural gas” (Nevison: Sections [0008]-[0016], [0034], [0036], [0042]-[0069]; Figures 3 & 4).
With respect to Claim 3, Nevison teaches the method as provided above with respect to Claim 1, and further discloses “…injecting the first stream of de-liquefied LNG into the parent well to pressurize a reservoir volume of the formation” (Nevison: Sections [0034], [0036], [0042], [0059]-[0062], [0064], [0066], [0067]; Figures 3 & 4, wherein pumping as disclosed by 
With respect to Claim 5, Nevison teaches the method as provided above with respect to Claim 1. Nevison further teaches wherein the method and system can be tailored as desired to inject the various stages of treatment fluids as a gas, liquid or any combination thereof, and also teaches one or more embodiments of pumping/injecting a stream of de-liquefied LNG into the parent well prior to fracturing (Nevison: Sections [0059]-[0062] & [0064]) such as in pad fluids, wherein such pumping is considered to pressurize the formation as instantly and broadly claimed. Nevison also teaches one or more embodiments of pumping/injecting a stream of de-liquefied LNG into the parent well at a fracturing pressure sufficient to fracture the pressurized formation (Nevison: Sections [0034] & [0042]-[0069]).
As such, although the reference fails to explicitly disclose the steps of introducing and injecting in an order and/or in combination, in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor the injection of the streams in gaseous form in both treatment stages as instantly claimed in order to yield predictable results in the staged well treatment/fracturing and/or in order to improve oil and gas production.
With respect to Claim 6, Nevison teaches the method as provided above with respect to Claim 1, and further discloses admixing a stimulation material with the stream of de-liquefied LNG to form a fracturing fluid; and injecting the fracturing fluid into the parent well at a fracturing pressure sufficient to fracture the pressurized formation (Nevison: Sections [0008]-[0016], [0034], [0036], [0040], [0042]-[0069] & [0101]). 
With respect to Claim 7, Nevison teaches the method as provided above with respect to Claim 6, and further discloses “…the fracturing fluid further comprising a base fluid selected 
With respect to Claim 10, Nevison teaches the method as provided above with respect to Claim 1, and further discloses “…storing the LNG at the on-site location as a processed cryogenic fluid at or below a temperature of about -260 Fahrenheit (°F) (-162 Celsius (°C))” (Nevison: Sections [0051]-[0053]). 
With respect to Claim 11, Nevison teaches the method as provided above with respect to Claim 1, and further discloses “…recovering a portion of the de-liquefied LNG after pressurizing the formation” (Nevison: Sections [0036] & [0039]). 
With respect to Claim 13, Nevison discloses a system for pressurizing and stimulating a formation with a parent well therethrough (Nevison: Sections [0003], [0008]-[0016]); the system comprising: a source of liquefied natural gas (LNG) located at an on-site location of the parent well (Nevison: Sections [0034], [0036], [0042], [0051]-[0062], [0064], [0066], [0067]; Figures 3 & 4); a cryogenic system located at the on-site location and comprising a pumping unit and a heating unit to de-liquefy LNG into natural gas (Nevison: Sections [0034] & [0042]-[0069]).
Nevison further teaches wherein the method and system can be tailored as desired to inject the various stages of treatment fluids as a gas, liquid or any combination thereof, and also teaches one or more embodiments of natural gas pumping/injection equipment comprising an injection pump configured to inject a stream of natural gas into the parent well prior to fracturing (Nevison: Sections [0059]-[0062] & [0064]; Figures) such as in pad fluids, wherein such 
As such, although the reference fails to explicitly disclose the natural gas injection equipment for the first stream of de-liquefied natural gas and the fracturing fluid injection equipment for the second stream of de-liquefied natural gas in combination, in a single embodiment, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor the system for injection of the streams in gaseous form in both treatment stages as instantly claimed in order to yield predictable results in the staged well treatment/fracturing and/or in order to improve oil and gas production.
With respect to Claim 15, Nevison teaches the system as provided above with respect to Claim 13, and further discloses “…wherein the pumping unit and the heating unit are operable to pressurize and vaporize the LNG into natural gas” (Nevison: Sections [0008]-[0016], [0034], [0036], [0042]-[0069]; Figures 3 & 4).
With respect to Claim 16, Nevison teaches the system as provided above with respect to Claim 13, and further discloses “…wherein the source comprises a storage container configured to store the LNG at or below a temperature of about -260 Fahrenheit (°F) (-162 Celsius (°C)) (Nevison: Sections [0051]-[0053]).
With respect to Claim 17, Nevison teaches the system as provided above with respect to Claim 13, and further discloses a mixer to admix a stimulation material with the stream of natural gas to form a fracturing fluid used to fracture the formation (Nevison: Sections [0008]-[0016], [0034], [0036], [0040], [0042]-[0069] & [0101]). 
With respect to Claim 20, Nevison teaches the system as provided above with respect to Claim 13, and further discloses production from wells (Nevison: Sections [0003], [0008]-[0016]), which would appear to provide “fluids in a reservoir volume of the formation are near, at, or below a bubble point of the reservoir fluids” as described in [0014] of the instant specification. To the extent there is any difference between the disclosure of Nevison and the features as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nevison (US 2014/0008074), in view of Rodriguez-Herrera et al. (US 2018/0355707), ‘707 hereinafter.
With respect to Claim 4, Nevison teaches the method as provided above with respect to Claim 3, and further teaches wherein hydraulic fracturing is commonly used in improving production from existing wells, low rate wells, new wells and wells that are no longer producing (Nevison: Section [0003]). The reference, however, fails to explicitly disclose “drilling a child well after pressurizing the reservoir volume through the parent well” as instantly claimed.
‘707 teaches methods and systems for performing fracturing and production operations at a well therein, wherein new/child/infill wells are drilled in the event of declining production to drain additional oil and gas from the wellsite (‘707: Sections [0002] & [0090]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nevison with the aforementioned teachings of ‘707 to drill a child well after pressurizing the reservoir volume through the parent well as instantly claimed in order to drain additional oil and gas from the wellsite (‘707: Sections [0002] & [0090]).
Claims 8, 9, 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nevison (US 2014/0008074), in view of Rodriguez-Herrera et al. (US 2018/0355707), ‘707 hereinafter, further in view of Peza et al. (Non-Patent Literature as cited on PTO-892).
With respect to Claim 8, Nevison teaches the method as provided above with respect to Claim 1, and further teaches natural gas and carbon dioxide as used in hydraulic fracturing operations, and the benefits of natural gas (Nevison: Sections [0005]-[0007] & [0039]). Nevison also teaches wherein hydraulic fracturing is commonly used in improving production from existing wells, low rate wells, new wells and wells that are no longer producing (Nevison: Section [0003]). The reference, however, fails to explicitly disclose “pressurizing the formation through the parent well with the first stream of de-liquefied LNG sufficiently to decrease asymmetric fracturing of the formation towards the parent well during fracturing of a child well” as instantly claimed.
‘707 teaches methods and systems for performing fracturing and production operations at a well therein, wherein new/child/infill wells are drilled and fractured in the event of declining production to drain additional oil and gas from the wellsite (‘707: Sections [0002] & [0090]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nevison with the aforementioned teachings of ‘707 to provide and fracture a child well in order to drain additional oil and gas from the wellsite (‘707: Sections [0002] & [0090]).
The combined references, however, fail to explicitly disclose “pressurizing the formation through the parent well with the first stream of de-liquefied LNG sufficiently to decrease asymmetric fracturing of the formation towards the parent well” during fracturing of a child well as instantly claimed.

As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Nevison and ‘707 with the aforementioned teachings of Peza to pressurize the formation with a suitable fluid (such as a known, alternative fluid with added benefits – for example, natural gas) to decrease asymmetric fracturing of the formation towards the parent well during fracturing of a child well, as instantly claimed, in order to mitigate fracture interference and improve oil and gas production (Peza: Pages 1, 15, 20, 24 & 25).
With respect to Claim 9, the combined references of Nevison, ‘707 and Peza teach the method as provided above with respect to Claim 8. Peza further teaches, after stimulating the child well, injecting the fracturing fluid (such as carbon dioxide) into the parent well at a fracturing pressure sufficient to fracture the pressurized formation in order to mitigate fracture interference and improve oil and gas production (Peza: Pages 1, 15, 20, 24 & 25).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Nevison and ‘707 with the aforementioned additional teachings of Peza to inject a suitable hydraulic fracturing fluid (such as a known, alternative fluid with added benefits – for example, natural gas) into the parent well at a fracturing pressure sufficient to fracture the pressurized formation, after stimulating the child well, as instantly claimed in order to mitigate fracture interference and improve oil and gas production (Peza: Pages 1, 15, 20, 24 & 25).
With respect to Claim 14, Nevison teaches the system as provided above with respect to Claim 13, and further teaches natural gas and carbon dioxide as used in hydraulic fracturing operations, and the benefits of natural gas (Nevison: Sections [0005]-[0007] & [0039]). Nevison also teaches wherein hydraulic fracturing is commonly used in improving production from existing wells, low rate wells, new wells and wells that are no longer producing (Nevison: Section [0003]). The reference, however, fails to explicitly disclose “a child well formed therethrough the formation; wherein the child well is stimulated before fracturing the formation with the second stream of natural gas; and and wherein the child well is stimulated after pressurizing the formation with the first stream of natural gas” as instantly claimed.
‘707 teaches methods and systems for performing fracturing and production operations at a well therein, wherein new/child/infill wells are drilled and fractured in the event of declining production to drain additional oil and gas from the wellsite (‘707: Sections [0002] & [0090]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nevison with the aforementioned teachings of ‘707 to form and fracture/stimulate a child well in order to drain additional oil and gas from the wellsite (‘707: Sections [0002] & [0090]).
The combined references, however, fail to explicitly disclose “wherein the child well is stimulated before fracturing the formation with the second stream of natural gas; and and wherein the child well is stimulated after pressurizing the formation with the first stream of natural gas” as instantly claimed.
Peza teaches results from a study related to the mechanics of hydraulic fracture stimulation interference therein, wherein a child/infill well is stimulated before fracturing the formation with the a hydraulic fracturing fluid (such as carbon dioxide) and wherein the child 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Nevison and ‘707 with the aforementioned teachings of Peza to provide a child well stimulated before fracturing the formation with the a suitable hydraulic fracturing fluid (such as a known, alternative fluid with added benefits – for example, natural gas) and after pressurizing the formation with a suitable fluid (such as a known, alternative fluid with added benefits – for example, natural gas) in order to decrease asymmetric fracturing of the formation towards the parent well, mitigate fracture interference and/or improve oil and gas production (Peza: Pages 1, 15, 20, 24 & 25).
With respect to Claim 18, the combined references of Nevison, ‘707 and Peza teach the system as provided above with respect to Claim 14. Nevison further discloses “…wherein the fracturing fluid further comprising a base fluid selected from the group consisting of viscosifier agents, carrier aqueous fluids, proppants, demulsifiers, corrosion inhibitors, friction reducers, clay stabilizers, scale inhibitors, biocides, breaker aids, mutual solvents, alcohols, surfactants, anti-foam agents, defoamers, viscosity stabilizers, iron control agents, diverters, emulsifiers, non-emulsifiers, foamers, oxygen scavengers, nanoparticles-stabilized foams, pH control agents, and buffering agents” (Nevison: Sections [0015], [0036], [0040], [0044] & [0101]).
Claims 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nevison (US 2014/0008074), in view of Mahoney et al. (US 2014/0000891).
With respect to Claim 12, Nevison teaches the method as provided above with respect to Claim 1, and further teaches the treatment fluid comprising proppants and chemical additives 
Mahoney teaches methods and systems for fracturing technologies therein, wherein it is taught that tracers are commonly used in hydraulic fracturing (Mahoney: Section [0125]), and wherein the fracturing fluid is employed with proppants comprising chemical additives acting as tracers to detect and provide information regarding productivity during the treatment stages (Mahoney: Sections [0002], [0013], [0018] & [0123]-[0125]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nevison with the aforementioned teachings of Mahoney to inject a portion of the LNG as a tracer material into the parent well; and detect the injected portion of LNG to infer information related to at least one of the parent well or the formation as instantly claimed in order to detect and provide information regarding productivity during the treatment stages (Mahoney: Sections [0002], [0013], [0018] & [0123]-[0125]).
With respect to Claim 19, Nevison teaches the system as provided above with respect to Claim 13, and further teaches the treatment fluid comprising proppants and chemical additives (Nevison: Sections [0008]-[0016], [0034], [0036], [0040], [0042]-[0069] & [0101]). The reference, however, fails to explicitly disclose “…wherein a portion of the LNG is injectable as a tracer material into the parent well, wherein the injected portion of the LNG is detectable to infer information related to at least one of the parent well or the formation” as instantly claimed.
Mahoney teaches methods and systems for fracturing technologies therein, wherein it is taught that tracers are commonly used in hydraulic fracturing (Mahoney: Section [0125]), and 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nevison with the aforementioned teachings of Mahoney to provide a portion of the LNG injectable as a tracer material into the parent well, wherein the injected portion of the LNG is detectable to infer information related to at least one of the parent well or the formation as instantly claimed in order to detect and provide information regarding productivity during the treatment stages (Mahoney: Sections [0002], [0013], [0018] & [0123]-[0125]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-3, 5-7, 10, 13 & 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2, 8-14, 16, 18 & 19 of U.S. Patent No. 10,968,727 (‘727 hereinafter), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘727 and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method and system for pressurizing and stimulating a formation by storing and de-liquefying LNG, and injecting the LNG which overlaps in scope with ‘727 which discloses a method and system for pressurizing and stimulating a formation by storing and de-liquefying LNG, and injecting the LNG. While the claims of ‘727 may recite some of the instantly claimed features in distinct claims, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine and/or separate recited features into one or more claims as instantly claimed in order to yield predictable results in well stimulation treatments.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2 & 4-17  of U.S. Patent No. 10,704,373 (‘373 hereinafter), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘373 and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method and system for pressurizing and stimulating a formation by storing and de-liquefying LNG, and injecting the LNG which overlaps in scope with ‘373 which discloses a method and system for pressurizing and stimulating a formation by storing and de-liquefying LNG, and injecting the LNG. While the claims of ‘373 may recite some of the instantly claimed features in distinct claims, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine and/or separate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bragg (US 2016/0369611) discloses and/or teaches methods of stimulating a formation with LNG stored near the formation. 
Gentry et al. (US 2017/0321530) discloses and/or teaches methods of stimulating multiple wells with LNG stored near the formation, wherein the stimulation of the wells is managed so as to control the treatment.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674